Citation Nr: 1639798	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

The case was previously remanded to the RO for further development in December 2014 and now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The medical evidence of record is less than clear as to whether the Veteran currently has a chronic right knee disorder that is related to his active duty service.

Service treatment records show that the Veteran was first treated in August 2004 for a contusion following a fall, and he was noted to have edema, decreased motion, and tenderness of the right knee.  On x-rays of the knee, the impression was suspected knee effusion.  He was seen for right knee pain in June 2007, at which time he reported a history of right knee pain, with numbness on top of the knee when kneeling, for two years.  He also stated he hit his knee with a tow bar, with no swelling.  In November 2007, he reported that pain mainly occurred when pressure was applied to the right patella and the right lateral portion of the right knee was constantly numb.

After separation from service in January 2008, VA treatment records show a diagnosis of impairment of the knee since February 2009 on a Problem List.  In an August 2008 VA primary care note, the Veteran complained of sharp right anterior knee pain on kneeling since 2004 after a fall with swelling of right knee which was initially treated with a knee brace, nonsteroidal anti-inflammatory drugs (NSAIDs), and crutches.  He stated that x-rays were negative since then.  A December 2008 VA neurology consultation report shows the Veteran's complaint of numbness on the lateral aspect of the right knee.  The impression was numbness due to local damage to the nerve because of recurrent kneeling.  A March 2009 VA orthopedic consultation record notes a 3-year history of numbness on the lateral aspect of the right knee, in an area about the size of a quarter.  The Veteran reported no pain or discomfort in the area until he kneeled on his right knee, at which time he felt pain in that area.  He noticed this while on active duty where he was an airplane mechanic and required to kneel frequently.  It was noted a magnetic resonance imaging (MRI) of the right knee in September 2008 was reported as entirely normal.  On physical examination, there was full range of motion of a well-aligned knee, with no effusion, no tenderness, and not even hyperalgesia about the knee.  The area the Veteran described as numb was innervated by the infrapatella branch of the saphenous nerve but examination of that area was normal.  The impression was neuropraxia of the infrapatellar branch of saphenous nerve, right knee.

However, a January 2008 VA examination report noted a diagnosis of normal right knee examination.  X-ray of the right knee revealed no evidence of a degenerative joint disease (DJD) of the right knee; it was noted a joint effusion could not be excluded but there was tight clothing constricting the thigh just above the knee compressing the tissues which could be actually suggesting an effusion.  Otherwise, renographic appearance of right knee was normal.  It was noted the Veteran did not have episodes of dislocation or recurrent subluxation and there was no inflammatory arthritis.  Occasionally, when he was walking or running, his right knee began to bother him.  On physical examination, the Veteran's joints were not painful.  There was no fatigue, weakness, lack of endurance, or incoordination.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  His gait was normal.  There were no functional limitations on standing and walking; no callosities or breakdown or unusual shoe wear pattern that would indicate abnormal weightbearing.  There was no ankylosis of any joint.  Both legs were of equal length.  There was no evidence of inflammatory arthritis.  Knee range of motion was 0 to 140 degrees.  The medial and lateral collateral ligaments were intact.  The anterior and posterior cruciate ligaments were intact.  The medial and lateral meniscus tests were negative, bilaterally.  Both knees were stable.  On neurological examination, sensory examination was normal throughout the body except for the right forearm where he had some decreased sensation in the area of the lateral cutaneous nerve of the right forearm.  He had good strength in the upper and lower extremities.  Reflexes, biceps triceps, ankle, and knee reflexes are 2+ and equal bilateral. 

In December 2014, the Board remanded the claim for further development after finding that the January 2008 VA examination was not adequate because the examiner did not address any relevant service treatment records which demonstrated right knee injuries and multiple complaints of right knee pain, including records showing that he was seen during the two previous months.  

In May 2016, the Veteran underwent a VA knee and lower leg conditions examination.  After review of the claims file and physical examination of the Veteran, the examiner noted that the Veteran did not have a current diagnosis associated with right knee pain.  The Veteran gave a history of two injuries in service, first injury by surfing off the beach and second injury when he was hit by an aircraft tow bar in the knee.  He currently had pain in the kneecap with kneeling or with marked increase in stress when exercising and running stairs.  Range of motion of the right knee was normal.  Muscle strength was normal and there was no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or history of recurrent effusion.  Imaging studies of the knee were performed but degenerative or traumatic arthritis was not shown.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that service treatment records revealed complaints of right knee pain on two occasions, in 2004 and 2007; initially after a fall with normal x-rays, no complaint of pain, and second incident in 2007 when hit on the kneecap by a tow bar.  The Veteran was again evaluated with x-rays but had normal examination.  The diagnosis was knee pain, but currently he had no significant disability related to these in-service incident and there was no significant disorder diagnosed on examination.

Despite the normal findings during the VA examinations in January 2008 and May 2016, the Board finds further examination is necessary given the impressions of "numbness due to local damage to the nerve because of recurrent kneeling" on the December 2008 VA neurology consultation report and "neuropraxia, infrapatellar branch, saphenous nerve, right knee" on the March 2009 VA orthopedic consultation report, as well as the Veteran's consistent reports of right knee pain and numbness on a specific area on the lateral aspect of the knee that continued since the in-service injuries in 2004 and 2007.

Although the January 2008 and May 2016 VA examinations show diagnoses of normal right knee examination with no joint disease, the Veteran has never been afforded a comprehensive neurological examination with respect to the impressions of local nerve damage to the right knee.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain a supplemental medical opinion in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Centers (VAMCs) in Birmingham, Alabama and Alexandria, Louisiana and any associated outpatient clinics, dated from May 2015 the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Forward the claims file to a VA neurologist for an opinion as to whether electromyographic (EMG) and/or nerve conduction velocity studies are necessary to decide whether it is at least as likely as not (50 percent or higher probability) that the Veteran suffers from a right knee neurological disorder that is related to his active service.  If such a test is deemed unnecessary, the neurologist should explain why such test is unnecessary.

If electromyographic and/or nerve conduction velocity studies are deemed necessary, they must be conducted.  

Whether or not electromyographic and/or nerve conduction velocity studies are conducted, the VA neurologist must identify any chronic right knee neurological disorder manifested by complaints of pain and numbness, and opine whether it is at least as likely as not (50 percent or higher probability) that such current chronic right knee neurological disorder is related to either the Veteran's active service, to include the documented in-service knee injuries in 2004 and 2007. 

A complete and fully reasoned rationale for any opinion should be provided.

The examiner must be proved access to the Veteran's claims files, his Virtual VA file, as well as his VBMS file prior to examination for review.  The report must indicate that the examiner reviewed this evidence.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences failing to report and/or cooperate with a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

